Exhibit 10.4

AMENDMENT TO THE MASTEC, INC.

2011 EMPLOYEE STOCK PURCHASE PLAN

WHEREAS, MasTec, Inc., a Florida corporation (the “Company”), adopted the
MasTec, Inc. 2011 Employee Stock Purchase Plan (the “Plan”), which was adopted
by the Company’s shareholders on May 5, 2011 at the Company’s 2011 Annual
Meeting of Shareholders; and

WHEREAS, capitalized terms used herein and not herein defined shall have the
respective meanings ascribed thereto in the Plan; and

WHEREAS, pursuant to the Section 16 of the Plan, the compensation committee of
the board of directors of the Company (the “Committee”) reserved the right to
amend the Plan; and

WHEREAS, the Committee deems it advisable and in the best interest of the
Company and its shareholders to amend the Plan in order to (i) prevent each
Participant from changing the rate or amount of his or her payroll deductions
with respect to any Exercise Period that is ongoing at the time the Company
receives the new enrollment agreement, (ii) prevent each Participant from
transferring shares purchased under the Plan out of the custodial account held
by the custodian appointed by the Company for the benefit of the Participant
until the later of (A) the two-year anniversary of the date on which such
Participant’s right to purchase the shares under the Plan were granted, and
(B) the one-year anniversary of the exercise date on which such Participant
purchased the shares, unless the transfer would be considered a “disposition of
stock” for purposes of Section 423 of the Internal Revenue Code of 1986, as
amended, and (iii) expand the definition of Designated Subsidiaries to include
the Subsidiaries that have been designated by the Committee.

NOW THEREFORE, the Plan is hereby amended as follows:

 

  1. Section 2(i) of the Plan is hereby amended and restated, in its entirety,
to read as follows, effective July 1, 2011:

“(i) “Designated Subsidiaries” means the Subsidiaries that have been designated
by the Board or the Committee from time to time in their sole discretion as
eligible to participate in the Plan.”

 

  2. Section 6(e) of the Plan is hereby amended and restated, in its entirety,
to read as follows, effective July 1, 2011:

“(e) Change of Payroll Deduction Election. A Participant may decrease or
increase the rate or amount of his or her payroll deductions during an Offering
Period (within the limitations of Section 6(b) above) by completing and filing
with the Company a new enrollment agreement authorizing a change in the rate or
amount of payroll deductions; provided, that a Participant may not change the
rate or amount of his or her payroll deductions with respect to any Exercise
Period that is ongoing at the time the Committee receives the new enrollment
agreement. Except as otherwise determined by the Committee under rules
applicable to all Participants, the change in rate or amount shall be effective
as of the next Exercise Period that begins after the date the Committee receives
the new enrollment agreement. Additionally, a Participant may discontinue his or
her participation in the Plan as provided in Section 13(a). “

 

  3. The following sentence is added to the end of Section 9(a) of the Plan,
effective July 1, 2011:

“Unless otherwise permitted by the Committee, in its sole and absolute
discretion, all shares purchased upon exercise of the Participant’s option that
are delivered to a custodial account held by a custodian appointed by the
Company for the benefit of the Participant shall not be eligible for transfer
out of the custodial account held by a custodian appointed by the Company for
the benefit of the Participant, until the later of (i) the two-year anniversary
of the Offering Date on which the Participant’s option to purchase such shares
was granted, and (ii) the one-year anniversary of the Exercise Date on which the
Participant purchased the shares, unless the transfer would be considered a
“disposition of stock” for purposes of Section 423 of the Code, which generally
includes any sale, exchange, gift, or any transfer of legal title of the shares
other than transfers to the Participant’s estate or by bequest or inheritance,
certain tax-free exchanges, a mere pledge or hypothecation, or a transfer to the
Participant’s spouse or incident to divorce (as described in Section 1041(a) of
the Code).”

 

  4. All other provisions of the Plan remain unchanged and in full force and
effect.

IN WITNESS WHEREOF, the Company has executed this Amendment on this of June,
2011.

 

MasTec, Inc., a Florida corporation By:  

/s/ Sandra Orr

Name: Sandra Orr Title: VP Finance